Citation Nr: 1805146	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. §1151 for additional disability claimed as due to laminectomy performed on a referral basis at a non-VA facility in December 2010.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from September 1953 to September 1957.  The Veteran passed away in September 2014, and the Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a Notice of Disagreement in February 2012.  A Statement of the Case was issued in December 2013.  The Veteran filed his Substantive Appeal in January 2014 and requested a Travel Board hearing. 

On September [redacted], 2014, the Veteran passed away.  The Veteran's surviving spouse filed a Request for Substitution of Claimant in November 2014.  The RO subsequently granted the Appellant's request in January 2015.

In August 2017, the Board remanded these issues in order to schedule a Travel Board hearing pursuant to the Veteran's request.  In September 2017, the Appellant withdrew the request for a hearing, and asked that the case be decided on its merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

38 U.S.C. § 1151 Claims

The Appellant contends that the Veteran's December 2, 2010, laminectomy and subsequent delay in transferring the Veteran back to a VA facility for treatment caused the Veteran additional disabilities that should be treated as service-connected under §1151.

The Veteran underwent a laminectomy at a non-VA facility on December 2, 2010.  The Veteran was referred to this facility by his VA primary care physician as the VA Medical Center (VAMC) did not have a neurosurgeon on staff, and thus could not perform the procedure.  Complications arose during surgery that resulted in an extended hospitalization following the procedure, and a lifelong disability.  

The Appellant puts forth two theories of liability in her claim: first, the Appellant asserts that the procedure was performed improperly and the nature of the Veteran's complications were not reasonably foreseeable; second, she contends that the VA had knowledge of negligent treatment at the non-VA facility, but failed to timely transport the Veteran back to a VAMC where he could receive proper care.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, 38 U.S.C.A. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

The United States Court of Appeals for the Federal Circuit considered the application of 38 U.S.C.A. § 1151 as applied to referral situations.  In Ollis v. Shulkin, 857 F.3d 1338 (2017), the Federal Circuit found that, when recovery is predicated on a referral theory, a claimant must prove two components to satisfy the chain of causation: 1) proximate cause between VA medical care and the treatment, and 2) proximate cause between the unforeseeable event and disability.

The Board acknowledges that the laminectomy and critical care were not directly provided by VA.  As such, Ollis requires a modified standard to establish a causal relationship between the Veteran's disability and entitlement to compensation under 38 U.S.C.A. § 1151.  In this case, the Veteran was referred to the non-VA facility as the VAMC did not have adequate services to perform the procedure.  The referral from the VA primary care physician resulted in the laminectomy performed at the non-VA facility, and the Veteran was "scheduled for urgent surgery after clearance with VA medical doctors," (emphasis added) according to treatment records in December 2010.  VA physicians approved of this procedure to be performed by a non-VA physician at the non-VA facility.  Thus, recovery may be afforded under a referral theory in this case.

It is unclear, however, that the complications from the Veteran's laminectomy and resulting hospitalization were not reasonably foreseeable, and that VA was negligent in failing to transport the Veteran back to a VAMC sooner.

In June 2011, a VA examiner reviewed the Veteran's treatment records and determined that there was "less than a 50/50 chance that negligence occurred during the [Veteran's] laminectomy."  The examiner noted that dural tears are common in the context of spine/neurosurgery, and are often treated with a primary repair or drains without long term sequelae.  It was the examiner's opinion that the attending surgeon chose and implemented the appropriate "acceptable" treatment once the tear was identified, and, thus, there was no negligence on his part.  The examiner noted that the Veteran suffered long term neurological damage, but that it was probably related to the encephalopathy from the multiple small infarcts that occurred post-operatively due to multiple infections.  The examiner does not address potential negligence in post-operative care, nor does he provide a rationale for his assertion that the neurological damage was not related to the laminectomy or its residuals.

The Appellant submitted statements from a private physician and the Veteran's daughter, an urgent care nurse, disputing the assessment of the operating physician that the laminectomy complication was only minor.  The private physician suggested that the blood loss caused by the reported complication was excessive for that type of mistake.  The private physician was highly skeptical of the June 2011 VA examiner's conclusions from the standard of a reasonable medical professional.  The physician concluded that the Veteran's paraplegia was a direct and unexpected result of his elective surgery and subsequent hospital treatment.  

The July 2017 appellate brief further dissented from the opinion of the June 2011 VA examination report and highlighted post-operative negligence on the part of the non-VA facility.  The Appellant's representative argued that the report was authored by a certified physician's assistant who does not necessarily have the sufficient education, training or expertise to offer medical diagnoses, statements or opinions on this issue.  Furthermore, the representative asserted negligence not only in the laminectomy itself, as evinced by the Veteran's twelve hour long surgery that required subsequent medication to artificially inflate his blood pressure, but negligence in the post-operative care provided.  VA's failure to timely transport the Veteran back to the VAMC despite repeated requests by the Appellant and their daughter exposed him to continued negligent care at the non-VA facility.  The Appellant and her daughter both attested to repeated attempts to initiate a transfer, each communicating his deteriorating condition at the non-VA facility.  Even after approval of the patient transfer request on December 28, 2010, the Veteran was not transferred until January 21, 2011.

Unfortunately, the Appellant's favorable evidence of record does not provide a clear response as to the foreseeability of this type of complication with a laminectomy.  Similarly, the evidence of record does not address the delay in the Veteran's transfer to the VAMC.  The Board finds the probative value of the June 2011 VA examination report diminished due to the conflicting medical opinions of record offered by the Appellant.  Remand is necessary to develop the evidentiary record and obtain more thorough opinions regarding the cause of the Veteran's post-operative disabilities.

SMC

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The term "loss of use" of a hand or foot constitutes a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2), 4.63.

Determinations as to need for aid and attendance based on service-connected disability must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1151, a qualifying additional disability is treated as if the additional disability was service-connected.  As such, if the Veteran's disability is found to be compensable under 38 U.S.C.A. § 1151, it is initially eligible for SMC consideration, and the issue must be adjudicated as intertwined on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the appropriate authorization and assistance from the Appellant and her representative, ensure that all outstanding treatment records related to the Veteran's December 2010 laminectomy are identified, obtained and associated with the claims file.  Make all reasonable attempts to obtain any identified additional private records.  Afford the Appellant and her representative the opportunity to provide those additional outstanding medical records if they cannot be obtained after reasonable efforts.

2.  Ensure that all outstanding VA medical records associated with the laminectomy and recovery are associated with the claims file.  Additionally obtain any and all records of the Appellant's transfer requests following the Veteran's surgery, as well as any associated notes.  If such VA records cannot be obtained, associate a formal finding with the claims file documenting the attempts made.  

3.  Once the aforementioned development is complete, obtain a medical opinion from a new VA examiner regarding the Veteran's laminectomy and subsequent hospitalization.  The examiner must review the entire claims file, with particular attention to the medical opinions provided by the Appellant and her representative.  The examiner should also review a copy of this remand.  Once such a review has been completed, the examiner should opine as to the following:

(a)  Was there an additional disability caused by the Veteran's December 2010 laminectomy?  If so, please list all applicable diagnoses.  Please specifically address the Veteran's operative blood loss and dural tear, as well as post-operative paraplegia, encephalopathy, neurological damage, and multi-organ failure referenced by the Appellant's medical opinions.

(b)  For each additional disability identified, opine as to whether it was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

(c)  For each additional disability identified, opine as to whether it was a reasonably foreseeable event for the type of laminectomy the Veteran underwent.

(d)  Was the Veteran's prolonged hospitalization at the non-VA hospital a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in timing his transfer back to the VAMC?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Appellant and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




